487 So.2d 330 (1986)
GULFSTREAM PUMP AND EQUIPMENT COMPANY, Appellant,
v.
GROSVENOR DEVELOPMENT, INC.; Power Corporation; B & B Plumbing Company, Inc.; and Arthur Charloff, Appellees.
No. 85-730.
District Court of Appeal of Florida, Second District.
March 26, 1986.
Rehearing Denied April 28, 1986.
*331 Guion T. DeLoach, Naples, for appellant.
Thomas E. Maloney, of Maloney & Crane, Chartered, Naples, for appellees Grosvenor Development, Inc. and Power Corp.
PER CURIAM.
Affirmed. The conversion, by transfer, of a mechanics lien to a surety bond undertaken pursuant to section 713.24, Florida Statutes, restricts the recovery from the bond of costs, including an attorney's fee, to $100.00. Symons Corporation v. Tartan-Lavers Delray Beach, Inc., 456 So.2d 1254 (Fla. 4th DCA 1984). Section 713.24 does not, however, bar seeking an unsecured award of an attorney's fee in excess of the statutory limit. Id.
CAMPBELL, A.C.J., and FRANK and HALL, JJ., concur.